NUMBERS 13-09-00489-CR, 13-09-00490-CR,

13-09-00491-CR, & 13-09-00492-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE ARMANDO RAMOS



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Armando Ramos, pro se, filed a petition for writ of mandamus in the above
causes on August 24, 2009, through which he contends that the trial court erred in ordering
consecutive sentences for his convictions in 1990 for sexual assault and aggravated sexual
assault of a child.  The Court requested and received a response to the petition for writ of
mandamus from the State of Texas, acting by and through the District Attorney for
Cameron County, Texas. 
	Mandamus relief may be granted if the relator shows that:  (1) the act sought to be
compelled is purely ministerial; and (2) there is no adequate remedy at law.  See Deleon
v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding).  The relator
must have a "clear right" to the relief sought and the merits of the relief sought must be
"beyond dispute."  See id.  "The requirement of a clear legal right necessitates that the law
plainly describes the duty to be performed such that there is no room for the exercise of
discretion."  See id. 
	The Court, having examined and fully considered the petition for writ of mandamus
and the reply thereto, is of the opinion that relator has not shown himself entitled to the
relief sought.  Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R. App.
P. 52.8(a). 

									PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 18th day of September, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).